MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any                                      Sep 08 2020, 9:09 am

court except for the purpose of establishing                                        CLERK
                                                                                Indiana Supreme Court
the defense of res judicata, collateral                                            Court of Appeals
                                                                                     and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Paul Parsley                                             Curtis T. Hill, Jr.
Carlisle, Indiana                                        Attorney General of Indiana

                                                         George P. Sherman
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Paul Parsley,                                            September 8, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-PC-2262
        v.                                               Appeal from the Fayette Circuit
                                                         Court
State of Indiana,                                        The Honorable Hubert Branstetter,
Appellee-Plaintiff                                       Jr., Judge
                                                         Trial Court Cause No.
                                                         21C01-1509-PC-730



Altice, Judge.


                                          Case Summary


Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020               Page 1 of 13
[1]   Following a hearing, the trial court denied Paul Parsley’s pro se petition for

      post-conviction relief. Parsley challenges on appeal the trial court’s

      determination that he did not receive ineffective assistance of trial counsel

      during his trial for two counts of dealing in a controlled substance, one as a

      Class A felony and one as a Class B felony.


[2]   We affirm.


                                       Facts & Procedural History


[3]   The facts underlying Parsley’s convictions were set out as follows in the

      memorandum decision issued in his direct appeal:


              From January 2011 until June 2011, Cody Tipton worked as a
              confidential informant for the RUFF Drug Task Force. Tipton
              approached RUFF Drug Task Force member David Joseph
              Laughlin, II, of the Fayette County Sheriff’s Department, with a
              list of people from whom he offered to attempt to make
              controlled buys, in exchange for payment as a confidential
              informant, and to potentially have felony charges filed against
              him dismissed. Although the task force typically researched the
              criminal history of potential informants prior to proceeding with
              a controlled buy, Tipton was immediately allowed to make a
              controlled buy because Officer Laughlin was familiar with
              Tipton’s background. Officer Laughlin had known Tipton for
              approximately seven or eight years having met while Tipton was
              a high school student and Officer Laughlin was a school security
              officer. During the time Tipton served as a confidential
              informant, he made approximately thirty-six controlled buys.


              One of the people on Tipton’s list was Parsley, an individual
              Officer Laughlin had known for a number of years. On January

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 2 of 13
        14, 2011, Tipton called Parsley and told him that he needed a fix
        for a backache. Officer Laughlin met Tipton at Baptist Temple
        where Tipton and his vehicle were searched before and after he
        was equipped with a recording device. Tipton then drove to
        Parsley’s grandfather’s house, where Parsley was living, while
        Officer Laughlin followed behind. The house, which was
        occupied by Parsley and other family members, was located at
        the intersection of 11th Street and Grand Avenue.


        When Tipton arrived at the house, he exited his own vehicle and
        got into the backseat of another vehicle driven by Parsley. Also
        present in the car, sitting in the front passenger seat, was
        Stephanie Ketcham, Parsley’s girlfriend. Parsley drove his
        vehicle down a nearby alley on 12th Street, where he bought
        three oxycodone pills weighing 30 milligrams each. While
        Parsley was purchasing the drugs, Tipton and Ketcham discussed
        Parsley specifically and Ketcham’s concern about Parsley’s
        lifestyle. After Parsley returned to and entered his vehicle, he
        handed Tipton what Ketcham identified as oxycodone pills.
        Parsley then returned to his grandfather’s house, Tipton got back
        into his own vehicle, and Officer Laughlin and Tipton returned
        to Baptist Temple. Tipton had the three oxycodone pills and told
        Officer Laughlin, for purposes of making a post-buy statement,
        about the events that had taken place.


        Later, on May 18, 2011, Tipton met with Officer Laughlin at
        Smalley’s Pond to conduct another controlled buy from Parsley.
        On this occasion, the same search procedure was followed prior
        to and after equipping Tipton with recording equipment. Tipton
        drove to Jennifer Bramer’s home to meet Parsley. Tipton asked
        Parsley for Lortabs, also known as oxycodone hydrochloride,
        and they agreed to meet at Parsley’s grandfather’s house. While
        Tipton drove to Parsley’s grandfather’s house, Parsley in another
        car went to another house to retrieve the Lortabs. Parsley arrived
        with the drugs and handed them to Tipton. Tipton then left
        Parsley’s house and met with investigating officers at a nearby

Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 3 of 13
              ballpark where he gave them the evidence, five Lortabs, ten
              milligram pills, and was searched for contraband.


              Subsequent laboratory analysis confirmed that the pills Parsley
              delivered to Tipton contained oxycodone. Mike Bottomley,
              Superintendent of Parks and Recreation for the City of
              Connersville, testified that Industrial Park was a neighborhood
              park maintained by the city and included a playground,
              basketball courts, and a softball diamond. Fayette County
              Surveyor Jerry Gobin measured the distance between Industrial
              Park and Parsley’s grandfather’s house. He found that it was 870
              feet from the southwest corner of the lot on which the house sits
              to the eastern edge of Industrial Park. He further testified that
              the entire lot on which Parsley’s grandfather’s house sits is within
              1,000 feet of Industrial Park.


              The State charged Parsley with the two offenses, and, after a jury
              trial, he was convicted of one count of dealing in a controlled
              substance within 1000 feet of a park as a Class A felony, and
              dealing in a controlled substance as a Class B felony. The trial
              court sentenced Parsley to forty years for the Class A felony
              offense, and to a twelve-year concurrent sentence for the Class B
              felony offense. Parsley now appeals.


      Parsley v. State, No. 21A01-1402-CR-69 (Ind. Ct. App. October 16, 2014)

      (footnote omitted), trans. denied.


[4]   Parsley appealed his convictions and sentence, arguing that the evidence was

      insufficient and that his sentence was inappropriate. On October 16, 2014, this

      court affirmed Parsley’s convictions and his forty-year sentence. See id.


[5]   On September 3, 2015, Parsley filed a pro se petition for post-conviction relief.

      This petition was amended a number of times, with the final amendment being

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 4 of 13
      on January 24, 2019. A public defender entered an appearance for Parsley

      shortly after the initial filing but in March 2017 withdrew pursuant to Ind. Post-

      Conviction Rule 1(9)(c). The trial court held a post-conviction evidentiary

      hearing on April 26 and May 10, 2019. Thereafter, on July 15, 2019, the court

      issued an order denying Parsley’s petition. Following an unsuccessful motion

      to correct error, Parsley now appeals.


                                            Standard of Review


[6]   Post-conviction proceedings are civil proceedings in which a petitioner may

      present limited collateral challenges to a conviction and sentence. Wilkes v.

      State, 984 N.E.2d 1236, 1240 (Ind. 2013). The petitioner bears the burden of

      establishing his claims by a preponderance of the evidence. Id.


      On appeal from the denial of post-conviction relief, the petitioner “faces a

      rigorous standard of review, as the reviewing court may consider only the

      evidence and the reasonable inferences supporting the judgment of the post-

      conviction court.” Jent v. State, 120 N.E.3d 290, 92-93 (Ind. Ct. App. 2019),

      trans. denied. We accept the post-conviction court’s findings of fact and may

      reverse only if the findings are clearly erroneous. Id. The petitioner must

      convince us that there is “no way within the law that the court below could

      have reached the decision it did.” Weisheit v. State, 109 N.E.3d 978, 983 (Ind.

      2018) (quoting Stevens v. State, 770 N.E.2d 739, 745 (Ind. 2002)), reh’g denied

      (2019), cert. denied, 139 S. Ct. 2749 (2019)); see also Garrett v. State, 992 N.E.2d

      710, 718 (Ind. 2013) (“To prevail from the denial of post-conviction relief, a


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 5 of 13
      petitioner must show that the evidence as a whole leads unerringly and

      unmistakably to a conclusion opposite that reached by the post-conviction

      court.”).


[7]   Further, where post-conviction relief is premised on alleged ineffective

      assistance of counsel, we evaluate the claim under the two-part test set out in

      Strickland v. Washington, 466 U.S. 668 (1984). To prevail, Parsley must show: 1)

      that counsel’s performance was deficient based on prevailing professional

      norms; and 2) that the deficient performance prejudiced the defense. Id.;

      Weisheit, 109 N.E.3d at 983.


              In analyzing whether counsel’s performance was deficient, the
              Court first asks whether, “‘considering all the circumstances,’
              counsel’s actions were ‘reasonable [ ] under prevailing
              professional norms.’” Wilkes, 984 N.E.2d at 1240 (quoting
              Strickland, 466 U.S. at 668 []). Counsel is afforded considerable
              discretion in choosing strategy and tactics, and judicial scrutiny
              of counsel’s performance is highly deferential. Id.


              To demonstrate prejudice, “the defendant must show that there is
              a reasonable probability that, but for counsel’s unprofessional
              errors, the result of the proceeding would have been different. A
              reasonable probability is a probability sufficient to undermine
              confidence in the outcome.” Strickland, 466 U.S. at 694 [].


              There is a strong presumption that counsel rendered adequate
              assistance and made all significant decisions in the exercise of
              reasonable professional judgment. Stevens, 770 N.E.2d at 746.
              Counsel is afforded considerable discretion in choosing strategy
              and tactics and these decisions are entitled to deferential review.
              Id. at 746-47 (citing Strickland, 466 U.S. at 689 []). Furthermore,

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 6 of 13
              isolated mistakes, poor strategy, inexperience and instances of
              bad judgment do not necessarily render representation
              ineffective. Id. at 747 (citations omitted).


      Weisheit, 109 N.E.3d at 983-84.


                                          Discussion & Decision


[8]   Parsley claims that his trial attorney was ineffective for failing to: 1) adequately

      consult with him and prepare for trial; 2) file a motion to suppress or dismiss

      due to inadequate procedures followed during the controlled buys; 3) challenge

      the presentation of false testimony; 4) raise the defense of entrapment and 5)

      properly argue available mitigation at sentencing. We will address each in turn.


[9]   Parsley initially claims that his trial counsel was ineffective for failing to

      adequately consult with him prior to trial or otherwise prepare for trial. Parsley

      does not provide any cogent argument in this regard or citations to record or

      relevant authority and, in fact, he asserts facts that are not in the record.

      Moreover, the evidence most favorable to the judgment reveals that counsel

      could not locate Parsley for about a year during the pendency of the case.

      Counsel testified that his office sent Parsley four letters to which Parsley never

      responded. At some point, Parsley did come into counsel’s office twice, once to

      view the buy recordings and another time to discuss a plea offer. Counsel also

      visited Parsley once in jail, where he was incarcerated on other charges, prior to

      the jury trial. Further, counsel testified that in preparing for trial, he would

      have reviewed all the discovery, including narrative reports and the buy


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 7 of 13
       recordings, prior to trial, and he opined that it is not always necessary to

       conduct depositions. Parsley has failed to establish that counsel was deficient

       in this regard and has not shown what additional information counsel could

       have garnered from further consultation or investigation to aid in Parsley’s

       defense. See Coleman v. State, 694 N.E.2d 269, 274 (Ind. 1998) (“Allegations

       that counsel failed adequately to consult with the appellant or failed to

       investigate issues and interview witnesses do not amount to ineffective

       assistance absent a showing of what additional information may have been

       garnered from further consultation or investigation and how that additional

       information would have aided in the preparation of the case.”).


[10]   The bulk of Parsley’s argument on appeal centers on a claim that the procedures

       used in the controlled buys were “grossly inadequate”. Appellant’s Brief at 11.

       According to Parsley, the buys were “without the slightest doubt, the absolute

       worst controlled buys in history, bar none.” Id. at 13. Parsley suggests that trial

       counsel was ineffective because he failed to move for dismissal of all charges,

       “move[] to suppress the entirety of the alleged controlled buys,” or advise the

       jury of the inadequacies. Id. at 16.


[11]   Initially, we observe that Parsley has mischaracterized the procedures utilized

       in the controlled buys. Detective Laughlin’s testimony indicates that Tipton,

       the confidential informant, was searched before and after each buy, as was

       Tipton’s vehicle. Tipton also had a video recording device that was recording

       throughout the duration of both controlled buys and recorded conversations

       and exchanges between Tipton and Parsley. Although there were periods of

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 8 of 13
       time during the buys where Detective Laughlin lost sight of Tipton while

       Tipton was traveling between locations, the recording continued throughout.


[12]   During the first controlled buy, Tipton did get out of his vehicle and was away

       from the recording device for about three minutes after the exchange with

       Parsley and before meeting with Detective Laughlin, who was delayed meeting

       Tipton. Parsley suggests that during this time, Tipton could have obtained

       oxycodone pills from a third party and then switched them with the pills he had

       just received from Parsley in order to set up Parsley. The evidence favorable to

       the judgment, however, reveals that Ketchum testified that she witnessed the

       drug exchange between Parsley and Tipton and that it involved “Roxy 30s,”

       which Detective Laughlin testified was a street name for a form of oxycodone.

       Trial Transcript at 148. Further, Tipton testified that he did not buy pills from

       anyone else but Parsley during the first controlled buy and that he believed he

       was being monitored by police the entire time.


[13]   Parsley offers no valid legal basis for dismissal of the charges against him or a

       motion to suppress based on the procedures utilized in the instant controlled

       buys. He simply directs us to cases involving whether an affidavit based on a

       controlled buy provided probable cause for issuance of a search warrant. See

       Flaherty v. State, 443 N.E.2d 340 (Ind. Ct. App. 1982) (finding lack of probable

       cause for a search warrant where informant’s reliability had not been

       established and police officer failed to state in affidavit whether officer observed

       informant enter and leave defendant’s apartment); Whirley v. State, 408 N.E.2d

       629 (Ind. Ct. App. 1980) (holding that control exercised over buy was adequate

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 9 of 13
       to serve as basis for issuance of search warrant, notwithstanding fact that

       informant was out of officer’s sight for 20 seconds). These cases are inapposite

       because there was no search warrant involved in this case. Further, the jury

       had before it not only the testimony of Detective Laughlin, but also the

       testimony of Tipton and Ketchum, as well as the buy recordings and other

       relevant evidence. Ultimately, it was the jury’s duty to weigh the evidence and

       determine witness credibility. See Ramsey v. State, 853 N.E.2d 491, 502 (Ind. Ct.

       App. 2006) (where both the informant and the detective testified, “the jury was

       able to determine for itself whether there were sufficient controls in place during

       the buys”), trans. denied; see also Maish v. State, 916 N.E.2d 918, 923-24 (Ind. Ct.

       App. 2009) (finding sufficient evidence where informant, who had not been

       searched prior to the drug buy, actually testified at trial); Hudson v. State, 462

       N.E.2d 1077, 1082-83 (Ind. Ct. App. 1984) (holding that evidence supported

       jury’s verdict for dealing in a controlled substance and noting that the sole

       uncorroborated testimony of an informant-buyer is sufficient to convict, despite

       any arguable inadequacies in the control of the buy).


[14]   Here, defense counsel thoroughly cross-examined the witnesses regarding the

       buy procedures and elicited testimony that Detective Laughlin lost sight of

       Tipton on several occasions, that Detective Laughlin did not search every area

       in which Tipton could have possibly secreted drugs, and that the searches were

       not recorded. Counsel even had Detective Laughlin acknowledge the

       possibility that Tipton “could have had drugs in the car or on his person” that

       were not discovered during the pre-buy search. Trial Transcript at 72. Counsel


       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 10 of 13
       actively questioned the credibility of both Tipton and Ketcham throughout the

       trial and argued to the jury that they should not be believed, especially in light

       of the faulty buy procedures. In sum, Parsley has not established that counsel

       performed deficiently with respect to challenging the controlled buy procedures.


[15]   Next, Parsley asserts that trial counsel failed to challenge certain testimony of

       Ketcham and Detective Laughlin that he claims was perjurious. Upon

       thoroughly reviewing the record, we find no support for Parsley’s claims that

       these witnesses offered perjured testimony, and he provided no such evidence at

       the post-conviction hearing. In fact, Parsley did not even raise this claim as it

       relates to Detective Laughlin in his petition for post-conviction relief, which

       results in waiver of the issue on appeal. See Allen v. State, 749 N.E.2d 1158,

       1171 (Ind. 2001) (“Issues not raised in the petition for post-conviction relief

       may not be raised for the first time on post-conviction appeal.”), cert. denied, 535

       U.S. 1061 (2002). With respect to Ketcham, trial counsel cross-examined her,

       establishing that she did not actually see money exchanged, and argued to the

       jury that she lacked credibility. Parsley has failed in his burden to show

       deficient performance and resulting prejudice with regard to the handling of

       Ketcham’s testimony.


[16]   Parsley also argues that trial counsel was ineffective for failing to pursue an

       entrapment defense to lower his Class A felony conviction to a Class B felony.

       He properly observes that Ind. Code § 35-48-4-16 provides defenses to a charge

       of selling narcotics that is elevated based on being near school (or family

       housing). Relevant here, subsection (c) of the statute provides a defense to the

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 11 of 13
       elevated charge where the location at which the defendant sold the drugs was

       selected “at the request or suggestion of a law enforcement officer or an agent of

       a law enforcement officer.” 1 Parsley argues that trial counsel should have

       argued for reduction of his Class A felony because Tipton, an agent of

       Detective Laughlin, requested that the second buy occur at Parsley’s residence,

       which happened to be within 1000 feet of a school.


[17]   The difficulty with Parsley’s argument is that there is no evidence in the trial

       record that Tipton chose the location of the buy. Parsley suggests that on the

       recording of the buy, State’s Exhibit 4, after Tipton and Parsley left Bramer’s

       home in separate vehicles, Tipton can “clearly be heard” directing Parsley in a

       phone call to meet him at Parsley’s home. Appellant’s Brief at 14. We have

       closely listened to State’s Exhibit 4 multiple times and can discern no such

       direction from Tipton regarding the location of the drug transfer. Further, we

       find notable that the transaction occurred not at some random location but

       outside Parsley’s own residence, which Parsley went directly into after giving

       the drugs to Tipton. Finally, we note that at the end of the buy recording,

       Tipton expressly informed Detective Laughlin that Parsley told Tipton to meet

       at Parsley’s house. Parsley’s contrary testimony at the post-conviction hearing

       was self-serving and does not establish that trial counsel was ineffective by not

       raising a defense under I.C. § 35-48-4-16(c).




       1
        At the time of Parsley’s offense, this provision was found in subsection (c). The statute was amended in
       2014 and now sets out this language in subsection (c)(1).

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020              Page 12 of 13
[18]   Finally, Parsley asserts that trial counsel provided ineffective assistance at his

       sentencing hearing by failing to argue “readily available mitigation.” Appellant’s

       Brief at 10. But he does not indicate what mitigating evidence was overlooked

       by counsel or even set out or discuss the aggravating and mitigating factors

       found by the trial court. Parsley’s sentence was affirmed on direct appeal, and

       he did not assert in his petition for post-conviction relief that counsel was

       ineffective with respect to the presentation of mitigating evidence at sentencing.

       Accordingly, this ground is not available on appeal. See Allen, 749 N.E.2d at

       1171.


[19]   In sum, the trial court did not err in determining that trial counsel was not

       ineffective. Thus, we affirm the denial of Parsley’s petition for post-conviction

       relief.


[20]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2262 | September 8, 2020   Page 13 of 13